DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 17 are pending.
Claims 1 – 17 are rejected.
Specification
The disclosure is objected to because of the following informalities: 1) in the published application at paragraphs [0262] and [0275] there reference to “the mixture H”, as described above.  However, the Examiner cannot find an example of the mixture H in the disclosure.
2) in the published application at paragraphs [0263] and [0276] there reference to “the mixture I”, as described above.  However, the Examiner cannot find an example of the mixture I in the disclosure..  
3) in the published application at paragraphs [0264] and [0277] there reference to “the mixture J”, as described above.  However, the Examiner cannot find an example of the mixture J in the disclosure..  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13, 14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 claims an aroma chemical composition and references back to the compound of claim 10.  However, claim 10 is not a compound claim but, a process claim according to claim 1.  For this reason, the claim in indefinite and lacks clarity.
Claim 16 recites the limitation "at least one of the following features e). f), g), and/or h)”. in the preamble.  There is insufficient antecedent basis for this limitation in the claim because claim 15 nor claim 16 define the features e). f), g), and/or h). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are process claims that do not  set forth any steps involved in the process.  “Use” claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101 In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in U.S.C. §101”).  (MPEP 2173.05(q))
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Conrad et al. (US 4,126,585).
The rejected claim 1 covers, inter alia the use of a compound of general formula (I)

    PNG
    media_image1.png
    108
    134
    media_image1.png
    Greyscale
 wherein R1 and R2, independently of one another, are C1 – C8-alkyl, and R3 is C1 – C4 alkyl or C2-C4-alkenyl, where the total number of carbon atoms of the radicals R1 and R2 is in the range of from 3 to 9, or of a mixture of two or 
Dependent clam 2 further limits R1, R2 and R3.  Dependent claims 11 and 12 further limit the usage of formula (I).
However, Conrad discloses 2-methyl-2-alkyl-alkanoic acid esters of the following formula:

    PNG
    media_image2.png
    143
    324
    media_image2.png
    Greyscale
. (abstract; col. 1, ln 9 -21; & Examples 1, 2, 4, 6 – 8, & 10 – 12).  The disclosure states that the esters of Conrad, constitute valuable perfumes having characteristic fragrances.  (col. 3, ln 39 – 40).  Further, it is stated that esters of the invention can be combined in a very satisfactory manner to produce novel nuances of fragrance.  (col. 3, ln 42 – 45).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boelens et al. (EP 0134613).
The rejected claim 1 covers, inter alia the use of a compound of general formula (I)

    PNG
    media_image1.png
    108
    134
    media_image1.png
    Greyscale
with R1, R2 and R3 as defined in paragraph 15 above. 
Dependent clam 2 further limits R1, R2 and R3.  Dependent claims 11 and 12 further limit the usage of formula (I).
However, Boelens discloses a perfume composition and perfumed products containing at least one or more esters of 2-ethyl-2-methyl-butanoic acid having the general formula

    PNG
    media_image3.png
    87
    99
    media_image3.png
    Greyscale
wherein R represents an alkyl or alkenyl having a maximum of 8 carbon atoms.  (abstract; pp. 1, ln 13 – 18 & Examples 1 – 5).  The esters of Boelens can be used successfully in perfume compositions or are used directly as odour-imparting agents in a variety of products.  (pp. 2 ln 6 – 8).  
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (US 2,424,653).
The rejected claim 1 covers, inter alia the use of a compound of general formula (I)

    PNG
    media_image1.png
    108
    134
    media_image1.png
    Greyscale
with R1, R2 and R3 as defined in paragraph 15 above. 
Dependent clam 2 further limits R1, R2 and R3.  Dependent claims 11 and 12 further limit the usage of formula (I).
However, Ford discloses the preparation of alpha, alpha-dimethyl-butyrate having the following formula.

    PNG
    media_image4.png
    91
    154
    media_image4.png
    Greyscale
.  (col. 1, ln 1 – 27).  The ester is described as having a pleasant and persistent camphoraceous odor. (col. 2, ln 38 – 39).  Further, it is stated that the ethyl alpha, alpha-dimethyl-butyrate is useful for various commercial purposes; such as, perfumes.  (col. 3, ln 59 – 62).
Claim Rejections - 35 USC § 102
Claim(s) 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Conrad et al. (US 4,126,585).
The rejected claim covers, inter alia, an aroma chemical composition comprising – a compound of formula (I) or a mixture of two or more compounds of the general formula (I) or a stereoisomer thereof or a mixture of two or more stereoisomers thereof, according to claim 10, and 
- at least one further aroma chemical and/or a non-aroma chemical carrier, where the non-aroma chemical carrier is selected from the group consisting of surfactants, oil components and solvents.
Dependent claim 14, further limits the composition.
It is noted the claim 13 is dependent on a process claim 10 which is dependent upon the process claim 1.  For the purpose of this rejection claim 13 is being interpreted to be composed of the compound of formula 10.  
The compound of formula 10 is as follows:

    PNG
    media_image1.png
    108
    134
    media_image1.png
    Greyscale
wherein R1 is C1 – C4 alkyl, R2 is branched C3 – C6 alkyl, and R3 is C1 – C4 alkyl or C2 – C4 alkenyl.  
However, Conrad discloses 2-methyl-2-alkyl-alkanoic acid esters of the following formula:

    PNG
    media_image2.png
    143
    324
    media_image2.png
    Greyscale
. (abstract; col. 1, ln 9 -21; & Examples 1, 2, 4, 6 – 8, & 10 – 12).  The disclosure states that the esters of Conrad, constitute valuable perfumes having characteristic fragrances.  (col. 3, ln 39 – 40).  Additionally, Conrad teaches that alternative compounds can be prepared by introducing different alkyl radicals in R1, R2 and R3 for their formula.  (col. 3, ln 13 – 17).  The differing radicals for R1, R2 and R3 even include branched radicals, for example, it is stated that the esters of Conrad are esters of carboxylic acids such as 2,5-dimethyl-2-isopropyl-hexanoic acid.  (col. 3, ln 13 – 38).  Further, it is stated that . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 4 and 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 4,126,585).
The rejected claim 1 covers, inter alia the use of a compound of general formula (I)

    PNG
    media_image1.png
    108
    134
    media_image1.png
    Greyscale
 wherein R1 and R2, independently of one another, are C1 – C8-alkyl, and R3 is C1 – C4 alkyl or C2-C4-alkenyl, where the total number of carbon atoms of the radicals R1 and R2 is in the range of from 3 to 9, or of a mixture of two or more compounds of the general formula (1), or of a stereoisomer thereof or of a mixture of two or more stereoisomers thereof, as an aroma chemical.
Dependent clams 2 and 10 further limit R1, R2 and R3.  Dependent claims 3, 4, 8, and 9 further limit the usage.  Dependent claims 11 and 12 further limit the usage of formula (I).
However, Conrad discloses 2-methyl-2-alkyl-alkanoic acid esters of the following formula:     
    PNG
    media_image2.png
    143
    324
    media_image2.png
    Greyscale
. (abstract; col. 1, ln 9 -21; & Examples 1, 2, 4, 6 – 8, & 10 – 12).  The disclosure states that the esters of Conrad, constitute valuable perfumes having characteristic fragrances.  (col. 3, ln 39 – 40).  
The difference between the instantly claimed invention and Conrad is that a mixture of two or more different compound of formula (I) is used; and the acid moiety of the saturated alkyl ester is substituted by different alkyl groups.
However, with regards to there being a mixture of two or more different compound of formula (I) is used; and the acid moiety of the saturated alkyl ester is substituted by different alkyl groups, the Examiner turns to the teaching of Conrad.  Conrad teaches that esters of the invention can be combined in a very satisfactory manner to produce novel nuances of fragrance.  (col. 3, ln 42 – 45).  Additionally, Conrad teaches that alternative compounds can be prepared by introducing different alkyl radicals in R1, R2 and R3 for their formula.  (col. 3, ln 13 – 17).  The differing radicals for R1, R2 and R3 even include branched radicals, for example, it is stated that the esters of Conrad are esters of carboxylic acids such as 2,5-dimethyl-2-isopropyl-hexanoic acid.  (col. 3, ln 13 – 38).
The difference between Conrad and the claimed invention is that t it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in 
However, based on the above, Conrad teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Claim Rejections - 35 USC § 103
Claim 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 4,126,585).
The rejected claims cover, inter alia, a mixture of two or more different compounds of formula (I)

    PNG
    media_image1.png
    108
    134
    media_image1.png
    Greyscale
 wherein R1 and R2, independently of one another, are C1 – C8-alkyl, and R3 is C1 – C4 alkyl, where the total number of carbon atoms of the radicals R1 and R2 is in the range of from 3 to 9.
Dependent claims 16 and 17 further limit R1, R2 and R3 of formula (I).
However, Conrad discloses 2-methyl-2-alkyl-alkanoic acid esters of the following formula:     
    PNG
    media_image2.png
    143
    324
    media_image2.png
    Greyscale
. (abstract; col. 1, ln 9 -21; & Examples 1, 2, 4, 6 – 8, & 10 – 12).  The disclosure states that the esters of Conrad, constitute valuable perfumes having characteristic fragrances.  (col. 3, ln 39 – 40).  Further, it is stated that esters of the invention can be combined in a very satisfactory manner to produce novel nuances of fragrance.  (col. 3, ln 42 – 45).  Furthermore, it can be presumed that Conrad generally discloses that their composition comprises mixtures of several compounds of their formula, since it explicitly indicates in their claim 1 that “at least one” of their compounds has to be present.  (col. 6).  
The difference between Conrad and the claimed invention is that t it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)). 
However, based on the above, Conrad teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,211,243 (Auguste et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622